Judgment, Supreme Court, New York County (Ira Beal, J., at suppression hearing; Martin Rettinger, J., at trial), rendered November 28, 1989, convicting defendant after a jury trial of two counts of robbery in the second degree, and sentencing him to concurrent, indeterminate terms of imprisonment of seven and one-half to fifteen years, to run consecutively to a previously imposed sentence, unanimously affirmed.
Defendant’s conviction was not against the weight of the evidence. (People v Bleakley, 69 NY2d 490.) Defendant’s guilt of the robbery of the bar was amply established by the in-court and lineup identifications made by the bartender, who had ample opportunity to view him. Although the bartender did identify the photograph of another person as a possible suspect shortly after the robbery, his later identifications of defendant were unequivocal. Defendant was also tied to the robbery by the missing water gun, which the police recovered at the time of defendant’s arrest.
The redirect examination of the bartender was not overly broad (People v Melendez, 55 NY2d 445). Any possible prejudice to defendant on account of a comment by the prosecutor in summation (to the effect that defendant should have produced the photograph of the person identified by the bartender as a possible suspect) was cured by the court’s prompt intervention and curative instructions. (People v Galloway, 54 NY2d 396.) Concur—Murphy, P. J., Carro, Wallach and Rubin, JJ.